MORRISON, Judge
The offense is the unlawful possession of whisky in a dry area; the punishment, a fine of $250.00.
Deputy Sheriff Bullock testified that on the day in question he passed appellant on the highway, turned around and pursued him for some distance to a spot in the woods; that when he came upon the scene appellant was some 30 feet from his automobile in the act of placing a box on the ground. He testified that he got out of the police car at a point 15 or 20 feet from appellant, directed him to pick up the box and place it in the police automobile, observing that it was labeled “Old Crow Whiskey,” and that appellant said, “I have got another one,” and another similar box was found “in that area.” At the trial, the boxes were opened and were shown to contain 96 half pint bottles labeled Old Crow Kentucky Straight Bourbon Whiskey 86 proof.
Appellant, testifying in his own behalf, stated that he went to the spot in the woods to meet his “girl friend”; that Bullock drove up and asked him where the whisky was; that he replied he knew nothing of any whisky but, in compliance with Bullock’s demand and in his company, he searched in the bushes where Bullock found the two cases of whisky which were introduced into evidence.
The jury chose to accept Bullock’s testimony and reject that of appellant, and we find the evidence sufficient to sustain its verdict.
*112We have not been favored with a brief in appellant’s behalf. We have, however, examined the bills of exception appearing in the record and find no error reflected thereby.
The judgment is affirmed.